Title: [Diary entry: 24 October 1787]
From: Washington, George
To: 

Wednesday 24th. Thermometer at 43 in the Morning—62 at Noon and 61 at Night. Morning Foggy but clear afterwards with the Wind at So. Wt. & South. Rid to all the Plantations. In the Neck found that the Sowing of the orchard Inclosure with Wheat had been compleated on Monday last and that such parts thereof as have not been already enumerated, had been sown with Wheat alone. The Orchard part had received the workings already mentioned as also the part which was sown with the winter Vetches. The Part which had been sown with Wheat & clover, as already mentioned had been plowed & cross plowed—the Wheat then harrowed in, after which the clover seed was Sown over which a bush passed to scratch in the Seed and level the grd. That part which had Wheat alone had also been plowed—crossed plowed—& the Wheat harrowed in. Ordered the Buck Wheat at every place to be got in and threshed out. yield—exclusive of abt. ¼ at the So. Wt. Corner of the Sqr., which had perished by, it is apprehended the lowness of the situation, as follow 3¾ bushls. & ½ a peck whereof 2¼ grew on the dunged part of the half acre. At Frenchs, the Pease would be all got in this Night (but with great loss)—and at the Ferry the people were cleaning Oats which were tread out yesterday. Mr. Richard Lee & his Sister came here in the evening.